Case 0:20-cv-62316-BB Document 1 Entered on FLSD Docket 11/13/2020 Page 1 of 20




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                                              CASE NO.:
 HOWARD COHAN,

        Plaintiff,

 vs.                                                           INJUNCTIVE RELIEF SOUGHT


 DEERFIELD BEACH ES LEASING, L.L.C.,
 a Foreign Limited Liability Company,
 d/b/a EMBASSY SUITES DEERFIELD BEACH HOTEL

       Defendant(s).
 ____________________________________/

                                           COMPLAINT

        Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

 hereby files this Complaint and sues DEERFIELD BEACH ES LEASING, L.L.C., a Foreign

 Limited Liability Company, d/b/a EMBASSY SUITES DEERFIELD BEACH HOTEL

 (“Defendant”), for declaratory and injunctive relief, attorneys’ fees, expenses and costs (including,

 but not limited to, court costs and expert fees) pursuant to 42 U.S.C. § 12182 et. seq., and the 2010

 Americans with Disabilities Act (“ADA”) and alleges as follows:

                                  JURISDICTION AND VENUE

        1.      This is a complaint for breach of contract and injunctive relief seeking enforcement

 of the Confidential Settlement Agreement (copy attached as Exhibit A) reached in the case of

 HOWARD COHAN v. DEERFIELD BEACH ES LEASING, L.L.C., 0:16-CV-60761-WPD (S.D.

 Fla.) (dismissed by order upon settlement) which arose out of Plaintiff’s claim of discrimination

 caused by certain barriers encountered by Plaintiff on Defendant’s property that prevented Plaintiff
Case 0:20-cv-62316-BB Document 1 Entered on FLSD Docket 11/13/2020 Page 2 of 20




 from the full and equal enjoyment of a place of public accommodation in violation of Title III of

 the Americans with Disabilities Act.

         2.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

 §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on

 Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

 2010 ADA Standards.

         3.      Venue is proper in this Court, FORT LAUDERDALE Division, pursuant to 28

 U.S.C. § 1391(B) and Internal Operating Procedures for the United States District Court For the

 Southern District of Florida in that all events giving rise to the lawsuit occurred in Broward

 County, Florida.

                                                 PARTIES

         4.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

 residing in Palm Beach County, Florida.

         5.      Upon information and belief, Defendant is the lessee, operator, owner and lessor of

 the Real Property, which is subject to this suit, and is located at 950 S Ocean Way, Deerfield

 Beach, FL 33441, (“Premises”), and is the owner of the improvements where Premises is located.

         6.      Defendant is authorized to conduct, and is in fact conducting, business within the

 State of Florida.

         7.      Plaintiff is an individual with numerous permanent disabilities including severe

 spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

 spine with nerve root compromise on the right side; a non-union fracture of the left acromion

 (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

 knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe
Case 0:20-cv-62316-BB Document 1 Entered on FLSD Docket 11/13/2020 Page 3 of 20




 basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

 sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As such,

 Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

        8.      On March 10, 2016, Plaintiff visited Defendant’s Premises. At the time of

 Plaintiff’s visit to the Premises on March 10, 2016, Plaintiff required the use of fully accessible

 restrooms; fully accessible and properly marked parking for individuals with disabilities; safe and

 unobstructed access to the pool and pool area; and fully accessible service and eating areas.

 Plaintiff personally visited the Premises, but was denied full and equal access and full and equal

 enjoyment of the facilities, services, goods, and amenities within the Premises, even though he

 was a “bona fide patron”.

        9.      Defendant’s Premises is a public accommodation as defined by Title III of the ADA

 and as such is governed by the ADA.

        10.     On or about April 7, 2016, Plaintiff filed a lawsuit against Defendant seeking to

 force Defendant to comply with the ADA and applicable regulations thereto. See HOWARD

 COHAN v. DEERFIELD BEACH ES LEASING, L.L.C., 0:16-CV-60761-WPD (S.D. Fla.).

        11.     On or about June 13, 2017, Plaintiff’s suit was dismissed upon stipulation and

 notice to the U.S. District Court that the parties had settled.

        12.     In connection with said dismissal, Plaintiff and Defendant entered into a

 Confidential Settlement Agreement (Exhibit A) on or about November 8, 2016.

        13.     The Confidential Settlement Agreement required Defendant to complete all

 modifications to the Premises by on or about May 8, 2018.

        14.     Thereafter, as a courtesy, Plaintiff granted Defendant an extension to complete all

 modifications to the Premises by on or about December 31, 2019.
Case 0:20-cv-62316-BB Document 1 Entered on FLSD Docket 11/13/2020 Page 4 of 20




        15.     Defendant has failed to complete the required modification(s) to the Premises as

 required by the ADA, the Confidential Settlement Agreement, and the extension granted to

 Defendant, and Defendant has failed to give notice of any reasons or documentation for non-

 compliance.

        16.     Plaintiff again personally visited Defendant’s Premises on February 27, 2020,

 October 5, 2020, and October 16, 2020, (and prior to instituting this action).

        17.     Plaintiff required the use of fully accessible restrooms; a fully accessible and

 properly marked passenger loading zone; and fully accessible service and eating areas. Plaintiff

 was denied full and equal access and full and equal enjoyment of the facilities, services, goods,

 and amenities within the Premises, even though he was a “bona fide patron”.

        18.     Plaintiff, in his individual capacity, has shown that he will absolutely return to the

 Premises and avail himself of the services offered when Defendant modifies the Premises or

 modifies the policies and practices to accommodate individuals who have physical disabilities.

        19.     Plaintiff is continuously aware of the violations at Defendant’s Premises and is

 aware that it would be a futile gesture to return to the Premises as long as those violations exist,

 and Plaintiff is not willing to suffer additional discrimination.

        20.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

 result of Defendant’s discrimination until Defendant is compelled to comply with the requirements

 of the ADA.

        21.     Plaintiff would like to be able to be a patron of the Premises in the future and be

 able to enjoy the goods and services that are available to the able-bodied public, but is currently

 precluded from doing so as a result of Defendant’s discriminatory conduct as described herein.
Case 0:20-cv-62316-BB Document 1 Entered on FLSD Docket 11/13/2020 Page 5 of 20




 Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

 at the Premises to eliminate the discrimination against persons with physical disabilities.

        22.     Completely independent of the personal desire to have access to this place of public

 accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of

 discovering, encountering and engaging discrimination against the disabled in public

 accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

 personally visits the public accommodation; engages all of the barriers to access, or at least of

 those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

 the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

 discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

 with the ADA and to otherwise use the public accommodation as members of the able-bodied

 community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

 the Premises regularly to verify its compliance or non-compliance with the ADA, and its

 maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

 individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

 and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

 suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

 forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

 intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

        23.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

 Defendant modifies the Premises or modifies the policies and practices to accommodate

 individuals who have physical disabilities to confirm said modifications have been completed in

 accordance with the requirements of the ADA.
Case 0:20-cv-62316-BB Document 1 Entered on FLSD Docket 11/13/2020 Page 6 of 20




                                    COUNT I
                VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

        24.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 23

 above as if fully stated herein.

        25.      On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

 42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from

 enactment of the statute to implement its requirements. The effective date of Title III of the ADA

 was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

 gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

        26.      Congress found, among other things, that:

              a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                 this number shall increase as the population continues to grow older;

              b. historically, society has tended to isolate and segregate individuals with disabilities

                 and, despite some improvements, such forms of discrimination against disabled

                 individuals continue to be a pervasive social problem, requiring serious attention;

              c. discrimination against disabled individuals persists in such critical areas as

                 employment, housing, public accommodations, transportation, communication,

                 recreation, institutionalization, health services, voting and access to public services

                 and public facilities;

              d. individuals with disabilities continually suffer forms of discrimination, including

                 outright intentional exclusion, the discriminatory effects of architectural,

                 transportation, and communication barriers, failure to make modifications to

                 existing facilities and practices. Exclusionary qualification standards and criteria,
Case 0:20-cv-62316-BB Document 1 Entered on FLSD Docket 11/13/2020 Page 7 of 20




                 segregation, and regulation to lesser services, programs, benefits, or other

                 opportunities; and,

              e. the continuing existence of unfair and unnecessary discrimination and prejudice

                 denies people with disabilities the opportunity to compete on an equal basis and to

                 pursue those opportunities for which our country is justifiably famous, and accosts

                 the United States billions of dollars in unnecessary expenses resulting from

                 dependency and non-productivity.

 42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

        27.      Congress explicitly stated that the purpose of the ADA was to:

              a. provide a clear and comprehensive national mandate for elimination of

                 discrimination against individuals with disabilities;

              b. provide clear, strong, consistent, enforceable standards addressing discrimination

                 against individuals with disabilities; and

              c. invoke the sweep of congressional authority, including the power to enforce the

                 fourteenth amendment and to regulate commerce, in order to address the major

                 areas of discrimination faced on a daily basis by people with disabilities.

 U.S.C. § 12101(b)(1)(2) and (4).

        28.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

 Defendant’s Premises is a place of public accommodation covered by the ADA by the fact it

 provides services to the general public and must be in compliance therewith.

        29.      Defendant has discriminated and continues to discriminate against Plaintiff and

 others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

 services, facilities, privileges, advantages and/or accommodations located at the Premises, as
Case 0:20-cv-62316-BB Document 1 Entered on FLSD Docket 11/13/2020 Page 8 of 20




 prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

 architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

         30.      Plaintiff has visited Premises, and has been denied full and safe equal access to the

 facilities and therefore suffered an injury in fact.

         31.      Plaintiff would like to return and enjoy the goods and/or services at Premises on a

 spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

 Defendant’s failure and refusal to provide disabled persons with full and equal access to its

 facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

 architectural barriers that are in violation of the ADA.

         32.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

 of Justice, Office of the Attorney General promulgated Federal Regulations to implement the

 requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

 Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said

 Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

 for any subsequent violation.

         33.      Based on a preliminary inspection of the Premises, Defendant is in violation of 42

 U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and is

 discriminating against Plaintiff as a result of, inter alia, the following specific violations:

         Men’s Restroom Near Restaurant GENERAL

               a. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                  exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                  404, 404.1, 404.2, 404.2.9 and 309.4.
Case 0:20-cv-62316-BB Document 1 Entered on FLSD Docket 11/13/2020 Page 9 of 20




          b. Failure to provide mirror(s) located above lavatories or countertops at the proper

             height above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.

          c. Failure to provide the proper insulation or protection for plumbing or other sharp

             or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

             and 606.5.

          d. Failure to provide paper towel dispenser at the correct height above the finished

             floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

          e. Failure to provide the correct opening width for a forward approach into a urinal,

             stall door or lavatory (sink) in violation of 2010 ADAAG §§ 305, 305.7.1, 404,

             605.3 and 606.2.

       Men’s Restroom Near Restaurant ACCESSIBLE STALL

          f. Failure to provide toilet cover dispenser at the correct height above the finished

             floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.

          g. Failure to provide toilet paper dispensers in the proper position in front of the water

             closet or at the correct height above the finished floor in violation of 2010 ADAAG

             §§ 604, 604.7 and 309.4.

          h. Failure to provide flush controls located on the open side of the water closet in

             violation of 2010 ADAAG §§309, 309.4, 604 and 604.6.

          i. Failure to provide the water closet in the proper position relative to the side wall or

             partition in violation of 2010 ADAAG §§ 604 and 604.2.

          j. Failure to provide a dispenser in an accessible position (back wall or other

             inaccessible place) so that it can be reached by a person with a disability in violation

             of 2010 ADAAG §§ 606, 606.1, 308 and 308.2.2.
Case 0:20-cv-62316-BB Document 1 Entered on FLSD Docket 11/13/2020 Page 10 of 20




          k. Failure to provide operable parts that are functional or are in the proper reach ranges

             as required for a person with a disability in violation of 2010 ADAAG §§ 309,

             309.1, 309.3, 309.4 and 308.

          l. Failure to provide the correct height for a table surface or for a baby changing table,

             in violation of 2010 ADAAG §§902, 902.1, 902.2, 902.3, and/or §4.32.4 of the

             1991 ADA Standards.

          m. Providing rear grab bars of improper horizontal length or spacing as required along

             the rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and

             604.5.2.

          n. Providing side grab bars of improper horizontal length or spacing as required along

             the rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and

             604.5.2.

       BJ’s Oceanfront Bar and Restaurant Seating

          o. Providing counter heights exceeding 36 inches making it impossible to service a

             person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

             904.4.2, 305 and 306.

          p. Failure to provide accessible seating for person(s) with a disability at a bar or

             adjacent table in the bar area, recreational area or a table area adjacent to a pool for

             food or beverage service, or at a computer work surface such as in a business center,

             in violation of 2010 ADAAG §§ 902, 902.1, 902.2, 902.3, 305, 306 and/or §4.32.4

             of the 1991 ADA Standards.
Case 0:20-cv-62316-BB Document 1 Entered on FLSD Docket 11/13/2020 Page 11 of 20




          q. Failure to provide seating for a person(s) with a disability that has the correct clear

             floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

             and 306.

       Men’s Restroom Pool

          r. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

             exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

             404, 404.1, 404.2, 404.2.9 and 309.4.

          s. Providing a swinging door or gate with improper maneuvering clearance(s) due to

             a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

             404.2.4 and 404.2.4.1 / Failure to provide the minimum required circular turning

             clearance for a person with a disability due to a wall or some other obstruction in

             violation of 2010 ADAAG §§ 304, 304.3, 304.3.1, 603, 603.2 and 603.2.1.

          t. Failure to provide a urinal designed for a person with a disability where the rim

             height is no more than 17 inches from the finished floor in violation of 2010

             ADAAG §§ 605 and 605.2.

          u. Failure to provide a urinal designed for a person with a disability where the

             horizontal projection of the urinal is not at a minimum of 13.5 inches in violation

             of 2010 ADAAG §§ 605 and 605.2.

          v. Failure to provide the proper insulation or protection for plumbing or other sharp

             or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

             and 606.5.
Case 0:20-cv-62316-BB Document 1 Entered on FLSD Docket 11/13/2020 Page 12 of 20




          w. Failure to provide operable parts that are functional or are in the proper reach ranges

             as required for a person with a disability in violation of 2010 ADAAG §§ 309,

             309.1, 309.3, 309.4 and 308.

          x. Failure to provide the water closet in the proper position relative to the side wall or

             partition in violation of 2010 ADAAG §§ 604 and 604.2.

          y. Providing grab bars of improper horizontal length or spacing as required along the

             rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

          z. Failure to provide toilet paper dispensers in the proper position in front of the water

             closet or at the correct height above the finished floor in violation of 2010 ADAAG

             §§ 604, 604.7 and 309.4.

          aa. Failure to provide a coat hook that was previously positioned properly but is no

             longer in place for a person with a disability in violation of 2010 ADAAG §§ 603,

             603.4 and 308.

          bb. Failure to provide flush controls located on the open side of the water closet in

             violation of 2010 ADAAG §§309, 309.4, 604 and 604.6.

          cc. Failure to provide grab bar(s) in violation of 2010 ADAAG §§ 604, 604.5, 609,

             609.4, 609.1 and 609.3.

       Outside Bar Near Pool

          dd. Providing counter heights exceeding 36 inches making it impossible to service a

             person with a disability in violation of 2010 ADAAG §§ 904, 904.4, 904.4.1,

             904.4.2, 305 and 306.
Case 0:20-cv-62316-BB Document 1 Entered on FLSD Docket 11/13/2020 Page 13 of 20




       Restroom Near Spa

          ee. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                404, 404.1, 404.2, 404.2.9 and 309.4.

          ff. Failure to provide the proper insulation or protection for plumbing or other sharp

                or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                and 606.5.

          gg. Failure to provide a urinal designed for a person with a disability where the rim

                height is no more than 17 inches from the finished floor in violation of 2010

                ADAAG §§ 605 and 605.2.

          hh. Providing grab bars of improper horizontal length or spacing as required along the

                rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

          ii. Failure to provide mirror(s) located above lavatories or countertops at the proper

                height above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.

          jj. Failure to provide the correct height for a table surface or for a baby changing table,

                in violation of 2010 ADAAG §§902, 902.1, 902.2, 902.3, and/or §4.32.4 of the

                1991 ADA Standards.

          kk. Failure to provide operable parts that are functional or are in the proper reach ranges

                as required for a person with a disability in violation of 2010 ADAAG §§ 309,

                309.1, 309.3, 309.4 and 308.

          ll.   Failure to provide toilet cover dispenser at the correct height above the finished

                floor in violation of 2010 ADAAG §§ 606, 606.1 and 308.
Case 0:20-cv-62316-BB Document 1 Entered on FLSD Docket 11/13/2020 Page 14 of 20




                mm. Failure to provide a dispenser in an accessible position (back wall or other

                    inaccessible place) so that it can be reached by a person with a disability in

                    violation of 2010 ADAAG §§ 606, 606.1, 308 and 308.2.2.

                nn. Failure to provide flush controls located on the open side of the water closet in

                   violation of 2010 ADAAG §§309, 309.4, 604 and 604.6.

                oo. Failure to provide grab bar(s) in violation of 2010 ADAAG §§ 604, 604.5, 609,

                   609.4, 609.1 and 609.3.

                pp. Failure to provide the correct opening width for a forward approach into a urinal,

                   stall door or lavatory (sink) in violation of 2010 ADAAG §§ 305, 305.7.1,

                   404, 605.3 and 606.2.

          Passenger Drop Off Area

                qq. Failure to provide a passenger loading zone with an access aisle marked with

                   striping in violation of 2010 ADAAG §§ 209, 209.1, 209.4, 503, 503.1, 503.3 and

                   503.3.3.

          34.      To the best of Plaintiff’s belief and knowledge, Defendant has failed to eliminate

  the specific violations set forth in paragraph 33 herein.

          35.      Although Defendant is charged with having knowledge of the violations, Defendant

  may not have actual knowledge of said violations until this Complaint makes Defendant aware of

  same.

          36.      To date, the readily achievable barriers and other violations of the ADA still exist

  and have not been remedied or altered in such a way as to effectuate compliance with the

  provisions of the ADA.
Case 0:20-cv-62316-BB Document 1 Entered on FLSD Docket 11/13/2020 Page 15 of 20




         37.     As the owner, lessor, lessee or operator of the Premises, Defendant is required to

  comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied

  prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

  obligation to remove architectural barriers at the Premises where removal was readily achievable,

  as required by 28 C.F.R. §36.402.

         38.     To the extent the Premises, or portions thereof, were constructed for occupancy

  after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

  to design and construct such Premises such that it is readily accessible to and usable by individuals

  with disabilities, as required by 28 C.F.R. §36.401.

         39.     Plaintiff has retained the undersigned counsel for the filing and prosecution of this

  action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

  Defendant, pursuant to 42 U.S.C. § 12205.

         40.     All of the above violations are readily achievable to modify in order to bring

  Premises or the Facility/Property into compliance with the ADA.

         41.     In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

  standard applies and all of the violations listed in paragraph 33 herein can be applied to the 1991

  ADAAG standards.

         42.     Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

  Plaintiff’s injunctive relief, including an order to alter the Subject Facility to make it readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA and

  closing the Subject Facility until the requisite modifications are completed.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:
Case 0:20-cv-62316-BB Document 1 Entered on FLSD Docket 11/13/2020 Page 16 of 20




               1. That this Court declares that Premises owned, operated and/or controlled by

                  Defendant is in violation of the ADA;

               2. That this Court enter an Order requiring Defendant to alter its facilities to make

                  them accessible to and usable by individuals with disabilities to the full extent

                  required by Title III of the ADA;

               3. That this Court enter an Order directing the Defendant to evaluate and neutralize

                  its policies, practices and procedures toward persons with disabilities, for such

                  reasonable time so as to allow the Defendant to undertake and complete corrective

                  procedures to Premises;

               4. That this Court award reasonable attorney’s fees, all costs (including, but not

                  limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;

                  and,

               5. That this Court award such other and further relief as it may deem necessary, just

                  and proper.

                                           COUNT II
                                      BREACH OF CONTRACT

         43.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 23

  above as if fully stated herein.

         44.      On or about November 8, 2016, Plaintiff and Defendant entered into a Confidential

  Settlement Agreement. (Exhibit A). Through this Confidential Settlement Agreement, Defendant

  agreed to make modifications to Defendant’s Premises as outlined in the agreement. The

  Confidential Settlement Agreement required Defendant to complete all modifications to the

  Premises by on or about May 8, 2018.
Case 0:20-cv-62316-BB Document 1 Entered on FLSD Docket 11/13/2020 Page 17 of 20




         45.      Thereafter, as a courtesy, Plaintiff granted Defendant an extension to complete all

  modifications to the Premises by on or about December 31, 2019.

         46.      Plaintiff has performed all conditions precedent to be performed by him under the

  Confidential Settlement Agreement.

         47.      Since December 31, 2019, Defendant has failed to complete the modifications

  promised in the Confidential Settlement Agreement. Specifically, Defendant has failed to address

  the following violations:

         Men’s Restroom near Restaurant

               f. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                  exceeding the limits for a disabled person pursuant to 2010 ADAAG §§ 404, 404.1,

                  404.2, 404.2.9, 309.4.

               g. Failure to provide toilet paper dispensers in the proper position in front of the water

                  closet or at the correct height above the finished floor pursuant to 2010 ADAAG

                  §§ 604, 604.7 and 309.4.

               h. Failure to provide paper towel dispenser at the correct height above the finish floor

                  pursuant to 2010 ADAAG §§ 606, 606.1 and 308.

         Multiple Urinals

               i. Failure to provide the proper insulation or protection for the plumbing under a sink

                  or countertop pursuant to 2010 ADAAG §§ 606, 606.5.

               j. Failure to provide mirror(s) located above lavatories or countertops at the proper

                  height above the finished floor pursuant to 2010 ADAAG §§ 603, 603.3.
Case 0:20-cv-62316-BB Document 1 Entered on FLSD Docket 11/13/2020 Page 18 of 20




       BJ’s Oceanfront Bar

          k. Providing counter heights exceeding 36 inches making it impossible to service a

             disabled person pursuant to 2010 ADAAG §§ 904, 904.4, 904.4.1, 904.4.2.

          l. Failure to provide accessible seating for a disabled person(s) at a bar or adjacent

             table in the bar area, a recreational area or a table area adjacent to a pool for food

             or beverage service, or at a computer work surface such as in a business center

             pursuant to 2010 ADAAG §§ 902, 902.1, 902.3, 4.32.4.

       Outside Bar

          n. Providing counter heights exceeding 36 inches making it impossible to service a

             disabled person pursuant to 2010 ADAAG §§ 904, 904.4, 904.4.1, 904.4.2.

       Men’s Pool Restroom

          o. Providing a gate or door with a continuous opening pressure of greater than 5lbs

             exceeding the limits for a disabled person pursuant to 2010 ADAAG §§ 404, 404.1,

             404.2, 404.2.9, 309.4.

          p. Failure to provide the minimum required circular turning clearance for a disabled

             person due to a wall or some other obstruction pursuant to 2010 ADAAG §§ 304,

             304.3, 304.3.1, 603, 603.2 and 603.2.1.

          q. Failure to provide operable parts which are functional or are in the proper reach

             ranges as required for a disabled person pursuant to 2010 ADAAG §§ 309, 309.1,

             309.3 and 309.4.

          r. Failure to provide the proper insulation or protection for the plumbing under a sink

             or countertop pursuant to 2010 ADAAG §§ 606, 606.5.
Case 0:20-cv-62316-BB Document 1 Entered on FLSD Docket 11/13/2020 Page 19 of 20




          s. Failure to provide a urinal designed for a disabled person where the rim height is

             no more than 17” from the finished floor pursuant to 2010 ADAAG §§ 605, 605.2.

          t. Failure to provide a urinal designed for a disabled person where the horizontal

             projection of the urinal is not at a minimum of 13.5” pursuant to 2010 ADAAG §§

             605, 605.2.

          u. Providing grab bars of improper horizontal length or spacing on the back or side

             wall pursuant to 2010 ADAAG §§ 604, 604.5, 604.5.1, 604.5.2, 609, 609.4.

          v. Failure to provide toilet paper dispensers in the proper position in front of the water

             closet or at the correct height above the finished floor pursuant to 2010 ADAAG

             §§ 604,604.7 and 309.4.

       Restroom near Spa

          w. Providing a gate or door with a continuous opening pressure of greater than 5lbs

             exceeding the limits for a disabled person pursuant to 2010 ADAAG §§ 404, 404.1,

             404.2, 404.2.9, 309.4.

          x. Failure to provide the proper insulation or protection for the plumbing under a sink

             or countertop pursuant to 2010 ADAAG §§ 606, 606.5.

          y. Failure to provide a urinal designed for a disabled person where the rim height is

             no more than 17” from the finished floor pursuant to 2010 ADAAG §§ 605, 605.2.

          z. Providing grab bars of improper horizontal length or spacing on the back or side

             wall pursuant to 2010 ADAAG §§ 604, 604.5, 604.5.1, 604.5.2, 609, 609.4.

          aa. Failure to provide mirror(s) located above lavatories or countertops at the proper

             height above the finished floor pursuant to 2010 ADAAG §§ 603, 603.3.
Case 0:20-cv-62316-BB Document 1 Entered on FLSD Docket 11/13/2020 Page 20 of 20




         48.      Plaintiff has been damaged by the Defendant’s breach of the Confidential

  Settlement Agreement. Specifically, Plaintiff has had to retain the services of the undersigned

  attorney to pursue this action for breach of contract.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

  injunctive and declaratory relief:

               1. That this Court declares that Defendant has failed to comply with the Confidential

                  Settlement Agreement;

               2. That this Court enter an Order requiring Defendant to alter its facilities to make

                  them accessible to and usable by individuals with disabilities to the full extent

                  required by Title III of the ADA;

               3. That this Court award reasonable attorney’s fees, all costs (including, but not

                  limited to the court costs and expert fees) and other expenses of suit to the Plaintiff

                  and as provided in the Confidential Settlement Agreement; and,

               4. That this Court award such other and further relief as it may deem necessary, just

                  and proper.

         Dated November 13, 2020.

                                         Sconzo Law Office, P.A.
                                         3825 PGA Boulevard, Suite 207
                                         Palm Beach Gardens, FL 33410
                                         Telephone: (561) 729-0940
                                         Facsimile: (561) 491-9459

                                         By: /s/ Gregory S. Sconzo
                                         GREGORY S. SCONZO, ESQUIRE
                                         Florida Bar No.: 0105553
                                         Primary Email: greg@sconzolawoffice.com
                                         Secondary Email: alexa@sconzolawoffice.com
